      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 ACQUANLAN DEONSHAY HARRIS,                       Case No. 6:20-cv-00271

               Plaintiff,                         Judge Alan D. Albright

       v.

 CENLAR, FSB,

               Defendant.

                  COMPLAINT FOR DAMAGES WITH JURY DEMAND

       Plaintiff Acquanlan DeonShay Harris, through counsel, state as follows for her Complaint

against Defendant Cenlar, FSB:

                            PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Acquanlan Deonshay Harris (“Plaintiff” or “Harris”) is the owner of

residential real property and improvements thereupon, located at and commonly known as 5007

Colorado Drive, Killeen, TX 76542 (the “Home”).

       2.      Harris served our country in the armed forces from November 1999 until her

medical discharge from the Army in June 2002.

       3.      The United States Veterans’ Administration has determined Harris to be ninety

percent (90%) disabled as she suffers from severe respiratory issues, severe allergies, asthma, and

migraines and suffers from medical issues related to her hips, back, and knees.

       4.      Harris’s disability is of such severity that she has been unable to work since

September 2017 and her entire income comes from her VA disability benefits and child support

payments from her ex-husband.




                                                                                  Harris v. Cenlar, FSB
                                                                                    Complaint: Page 1
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 2 of 28




       5.        Harris currently maintains the Home as her primary, principal residence and has

maintained the Home as such at all times relevant to the allegations of this Complaint.

       6.        Defendant Cenlar, FSB (“Defendant” or “Cenlar”) is a corporation headquartered

in Ewing, New Jersey and is a current servicer of a note (the “Note”) and of a mortgage on the

Home that secures said note (the “Mortgage”) each executed by Harris and her ex-husband on or

about January 19, 2005 (collectively, the “Loan”).

       7.        Upon information and belief, CitiMortgage, Inc. (“CitiMortgage”) is the current

creditor, owner, and/or assignee of the Loan.

       8.        CitiMortgage serviced the Loan at all times relevant to this complaint until

servicing rights to the Loan transferred to Cenlar effective April 1, 2019.

       9.        The Loan is guaranteed by the Department of Veteran’s Affairs (VA) and is subject

to the regulations of the VA, 12 C.F.R. § 34.4201, et seq.

       10.       Cenlar does business in the state of Texas and is licensed to do business in the state

of Texas as a foreign corporation.

       11.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d)

as this action arises under the Dodd-Frank Wall Street Reform and Consumer Protection Act

(DFA), the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (RESPA) and the

Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692k(d), et seq.

       12.       This action is filed primarily to enforce regulations promulgated by the Consumer

Finance Protection Bureau (CFPB) and implemented pursuant to section 6(f) of RESPA which

became effective on January 10, 2014, specifically, 12 C.F.R. § 1024.41 of Regulation X.

       13.       This Court has supplemental jurisdiction to hear all state law claims pursuant to 28

U.S.C. § 1367.



                                                                                   Harris v. Cenlar, FSB
                                                                                     Complaint: Page 2
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 3 of 28




        14.      This District is an appropriate venue pursuant to 28 U.S.C. § 1391(b) as Harris

purchased the Home for her primary residence within this District, Cenlar does business in this

District, and the conduct complained of occurred primarily within this District.

                                     SUMMARY OF CLAIMS

        15.      In January 2013, the CFPB issued a number of final rules concerning mortgage

markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376 (2010).

        16.      Specifically, on January 17, 2013, the CFPB issued the RESPA (Regulation X)

Mortgage Servicing Final Rules, 78 F.R. 10695 (February 14, 2013), which became effective on

January 10, 2014.

        17.      The Loan is a “federally related mortgage loan” as defined by 12 C.F.R. §

1024.2(b).

        18.      Cenlar is subject to the aforesaid Regulations and does not qualify for the exception

for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4), nor the exemption for a “qualified

lender”, defined in 12 C.F.R. § 617.7000.

        19.      Harris has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f)

for the claimed breaches which provides for remedies including actual damages, costs, statutory

damages, and attorneys’ fees.

        20.      Harris asserts claims for relief against Cenlar for violating 12 U.S.C. §

2605(k)(1)(C) and (E) for breaches of 12 C.F.R. §§ 1024.35 and 1024.41 under Regulation X as

set forth, infra.

        21.      Harris is a “consumer”, as that term is defined by 15 U.S.C. § 1692a(3), and a

person affected by a violation of the FDCPA, and other violations, with standing to bring this claim

under 15 U.S.C. §§ 1692, et seq.



                                                                                   Harris v. Cenlar, FSB
                                                                                     Complaint: Page 3
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 4 of 28




        22.     Cenlar is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as Cenlar began

collecting on the Loan when the Loan was in default.

        23.     The Loan is a “debt” as that term is defined by the FDCPA as the underlying debt

sought to be collected by Cenlar was a residential mortgage the primary purpose of which was for

personal, family, or household use.

                                    STATEMENT OF FACTS

        24.     Primarily as a result of her limited income stemming from her disability, Harris fell

behind on her obligations on the Loan and a non-judicial foreclosure sale of the Home was

scheduled to occur in March 2019.

        25.     Harris filed for bankruptcy relief under Chapter 7 of the United States Bankruptcy

Code on or about March 1, 2019 with the assistance of counsel (the “Chapter 7 Bankruptcy”).

        26.     Harris’s counsel sent correspondence dated March 1, 2019 to Hughes, Watters &

Askanase, LLP, counsel for CitiMortgage, the prior servicer of the Loan, advising them of the

filing of the Bankruptcy and of their obligation to stay the scheduled sale of the Home pursuant of

the filing. See, Exhibit 1.

        27.     Effective April 1, 2019, servicing rights to the Loan transferred from CitiMortgage

to Cenlar. See, Exhibit 2.

        28.     Harris received a discharge in the Chapter 7 Bankruptcy on or about June 6, 2019.

        29.     On June 5, 2019, Harris, through counsel submitted a loss mitigation application to

Cenlar (“Application #1”). See, Exhibit 3.

        30.     Application #1 included a complete copy of Harris’s divorce decree and related

relevant documents evidencing that Harris received ownership of the Home from her ex-husband




                                                                                 Harris v. Cenlar, FSB
                                                                                   Complaint: Page 4
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 5 of 28




through the decree and that Harris’s ex-husband would not be a part of the modification application

process. See, id.

       31.     Receiving no word from Cenlar, in or around the middle of June 2019, a paralegal

for Harris’s counsel contacted Cenlar to receive a status update for the Modification and a Cenlar

representative informed that Harris’s ex-husband would need be a party to Application #1.

       32.     In response to Cenlar’s claim regarding Harris’s ex-husband, Harris’s counsel sent

correspondence dated June 18, 2019 to Cenlar stating that Harris was divorced and that her ex-

husband executed a quit-claim deed transferring ownership of the Home to Harris. See, Exhibit 4.

       33.     On or about June 28, 2019 Cenlar informed a paralegal for Harris’s counsel that

Application #1 was incomplete because Harris did not sign the hardship affidavit, however, Harris

not only executed her hardship affidavit, but had her signature notarized. See, Exhibit 3.

       34.     Despite Cenlar’s misinformation regarding Harris’s hardship affidavit, Harris,

through counsel, resubmitted the executed hardship affidavit to Cenlar on June 28, 2019. See,

Exhibit 5.

       35.     In or around the middle of July 2019, a paralegal of Harris’s counsel again

telephoned Cenlar for a status update on Application #1 and a Cenlar representative informed them

that Application #1 was incomplete as Harris’s ex-husband was not a party to the Application.

       36.     On or about July 22, 2019, Harris’s counsel sent correspondence to Cenlar again

advising Cenlar that Harris was divorced, that Harris was awarded the Home in the divorce decree,

and that Harris’s ex-husband transferred ownership of the Home to Harris through a recorded quit-

claim deed. See, Exhibit 6.

       37.     Cenlar sent correspondence dated August 16, 2019 directly to Harris, despite prior

requests that Cenlar communicate with Harris through her counsel, requesting additional



                                                                                Harris v. Cenlar, FSB
                                                                                  Complaint: Page 5
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 6 of 28




documents to supplement or otherwise complement Application #1 with a deadline of September

15, 2019. See Exhibit 7; see also, Exhibits 3, 4, 5, and 6.

       38.      At the time of Cenlar’s August 16, 2019 correspondence, Harris was away from

the Home with her mother, who was hospitalized at the time.

       39.     On or about September 11, 2019, upon Harris’s return to the Home, Harris

responded to Cenlar’s August 16, 2019 correspondence, fully responding to each of Cenlar’s

requests and, in a good faith attempt to move the modification process forward, a new, complete

application. See, Exhibit 8.

       40.     Cenlar was in possession of a complete response to its August 15, 2019

correspondence on or around September 11, 2019. See, id.

       41.     On September 17, 2019, Cenlar sent correspondence to Harris stating that Harris

failed to provide the documentation and information requested through Cenlar’s August 16, 2019

correspondence and, accordingly, that Cenlar would “no longer continue processing your

application” (the “Closing Notice”). See, Exhibit 9.

       42.     On or about September 27, 2019, Harris sent correspondence captioned “Notice of

Error Pursuant to 12 C.F.R. §1024.35” (“NOE #1”) to Cenlar at the address Cenlar established

which borrowers must use to submit notices of error and requests for information to Cenlar

pursuant to 12 C.F.R. §§ 1024.35(c) and 1024.36(b) (the “Designated Address”) via Certified U.S.

Mail [Tracking Nos. 9590940240818092528106 and 70143490000199299690]. See, Exhibit 10.

       43.      Through NOE #1, Harris stated that Cenlar committed errors regarding the Loan

by:




                                                                             Harris v. Cenlar, FSB
                                                                               Complaint: Page 6
         Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 7 of 28




                 a. Improperly claiming through the Closing Notice that Harris’s Application was

                    incomplete and that Harris failed to comply with Cenlar’s requests in this

                    August 16, 2019 correspondence prior to the deadline established therein; and,

                 b. In continuing to send correspondence directly to Harris despite repeated

                    requests to send all communications through Harris’s counsel.

See, id.

           44.   On September 27, 2019, Harris, through counsel, further submitted a new loss

mitigation application to Cenlar via facsimile transmission to (609) 718-2655 (“Application #2”).

See, Exhibit 11.

           45.   On September 29, 2019, Cenlar sent correspondence acknowledging receipt of

Application #2 stating that “[w]ithin 5 business days, we will review the documentation you

provided and notify you by mail if further information is needed.” See, Exhibit 12.

           46.   Harris did not receive any correspondence from Cenlar sent within five (5) business

days of September 29, 2019 requesting further information regarding Application #2.

           47.   As of September 29, 2019, there was no foreclosure sale of the Home scheduled to

occur.

           48.   Cenlar received NOE #1 at the Designated Address on September 30, 2019. See,

Exhibit 13.

           49.   On or about October 1, 2019, Hughes, Watters & Askanase, LLP sent

correspondence on behalf of CitiMortgage to attempt to arrange an inspection of the Home due to

the “possibility of a foreclosure action in the near future”. See, Exhibit 14.

           50.   On or about October 3, 2019, Cenlar posted the Home for a non-judicial foreclosure

sale on November 5, 2019.



                                                                                 Harris v. Cenlar, FSB
                                                                                   Complaint: Page 7
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 8 of 28




           51.   Cenlar sent correspondence to Harris dated October 7, 2019 acknowledging receipt

of NOE #1. See, Exhibit 15.

           52.   On October 11, 2019, Harris sent correspondence captioned “Notice of Error

Pursuant to 12 C.F.R. §1024.35” (“NOE #2”) to Cenlar at the Designated Address via Certified

U.S. Mail [Tracking Nos. 7011818300000303630770 and 9590940249349063099529]. See,

Exhibit 16.

           53.   Through NOE #2, Harris stated that Cenlar committed errors regarding the Loan

by scheduling and posting Home for sale on November 5, 2019 despite Cenlar’s receipt of a

facially complete or complete loss mitigation application on September 29, 2019. See, id.

           54.   On October 23, 2019, Cenlar sent correspondence to Harris regarding Application

#2 stating “we are unable to complete a review of the application and fully evaluate you for a

homeowner assistance program because the application was received less than 15 days prior to the

scheduled foreclosure sale on 11/05/2019.” See, Exhibit 17.

           55.   On or about October 30, 2019, Cenlar sent correspondence in response to NOE #1

and NOE #2 (“Response #1”). See, Exhibit 18.

           56.   Through Response #1, Cenlar claimed that there was no error in relation to the

Closing Notice as alleged through NOE #1, as Cenlar claimed that Harris failed to comply with

one of the requests contained in Cenlar’s August 16, 2019 correspondence, specifically:

                 Other Requirement: Student Loans (Your credit report reflects
                 multiple student loans that may not have been included on your
                 Uniform Borrower Assistance Form. Please confirm the current
                 status of these loans and whether or not you are making payments.
                 If they are deferred or in an active forbearance, please provide
                 evidence of such. If you are currently making payments, please
                 provide the most recent statement or a signed/dated letter reflecting
                 your monthly payment obligation.)

See, id.

                                                                                  Harris v. Cenlar, FSB
                                                                                    Complaint: Page 8
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 9 of 28




        57.       Contrary to the allegations in Response #1, however, Harris had provided the

requested information regarding Harris’s student loans in the correspondence dated September 11,

2019, stating:

                  Ms. Harris is a Disabled Veteran. She has a 90% disability rating
                  from the U.S. Department of Veteran’s Affairs. Once she obtains
                  that 100% disability rating, her student loans will be discharged. The
                  loans are currently in deferment while the disability rating increase
                  is being processed through the VA. Therefore, she makes no student
                  loan payments due to the deferment and will not make any student
                  loan payments once they are discharged when she receives her 100%
                  disability rating.

See, Exhibit 8.

        58.       Through Response #1, Cenlar claimed that there was no error in relation to “dual-

tracking” as alleged through NOE #2 because:

                  On September 29, 2019, it has been identified that a loss mitigation
                  package has been received. However, according to the Code of
                  Federal Regulations (“CFR”) 12 CFR 1024.41(g), if a servicer
                  receives a complete loss mitigation package more than 37 days
                  before a foreclosure sale, a servicer shall not move for foreclosure
                  judgment or order of sale, or conduct a foreclosure sale. A review of
                  the loan indicates an incomplete loss mitigation package was
                  received 36 days before the scheduled foreclosure sale date of
                  November 5, 2019. For that reason we are not required to postpone
                  any foreclosure.

See, Exhibit 18.

        59.       Cenlar’s response regarding “dual-tracking” misinterprets and misapplies 12

C.F.R. 1024.41 as Application #2 was submitted prior to a sale being scheduled 1 and, since Cenlar

did not request any missing documents or information through the notice required by 12 C.F.R. §




1
  The Official CFPB Interpretation of 12 C.F.R. § 1024.41(b)(3) provides “Foreclosure sale not scheduled. If no
foreclosure sale has been scheduled as of the date that a complete loss mitigation application is received, the
application is considered to have been received more than 90 days before any foreclosure sale.” Supplement I to Part
1024.

                                                                                              Harris v. Cenlar, FSB
                                                                                                Complaint: Page 9
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 10 of 28




1024.41(b)(2)(i)(B) 2, Application #2 was deemed to be facially complete and therefore complete

for the purposes of 12 C.F.R. § 1024.41(f) as September 29, 2019, the date Cenlar received

Application #2, until Harris had a reasonable opportunity to complete the application. 3

         60.       Through Response #1, Cenlar failed to address the alleged error regarding its failure

to send communications to Harris through Harris’s counsel as alleged through NOE #1. See,

Exhibits 10 and 18.

         61.       Cenlar failed to provide a proper response to NOE #1 and NOE #2 and failed to

perform a reasonable investigation into the errors alleged through the same.

         62.       On November 4, 2019, Harris sent correspondence captioned “Notice of Error

Pursuant to 12 C.F.R. §1024.35” (“NOE #3”) to Cenlar at the Designated Address via Certified

U.S. Mail [Tracking Nos. 70143490000199306633 and 9590940240758092627389]. See, Exhibit

19.




2
  “If a servicer receives a loss mitigation application 45 days or more before a foreclosure sale, a servicer shall: (A)
Promptly upon receipt of a loss mitigation application, review the loss mitigation application to determine if the loss
mitigation application is complete; and (B) Notify the borrower in writing within 5 days (excluding legal public
holidays, Saturdays, and Sundays) after receiving the loss mitigation application that the servicer acknowledges receipt
of the loss mitigation application and that the servicer has determined that the loss mitigation application is either
complete or incomplete. If a loss mitigation application is incomplete, the notice shall state the additional documents
and information the borrower must submit to make the loss mitigation application complete and the applicable date
pursuant to paragraph (2)(ii) of this section. The notice to the borrower shall include a statement that the borrower
should consider contacting servicers of any other mortgage loans secured by the same property to discuss available
loss mitigation options.” 12 C.F.R. § 1024.41(b)(2)(i).
3
  “A loss mitigation application shall be considered facially complete when a borrower submits all the missing
documents and information as stated in the notice required under paragraph (b)(2)(i)(B) of this section, when no
additional information is requested in such notice, or once the servicer is required to provide the borrower a written
notice pursuant to paragraph (c)(3)(i) of this section. If the servicer later discovers that additional information or
corrections to a previously submitted document are required to complete the application, the servicer must promptly
request the missing information or corrected documents and treat the application as complete for the purposes of
paragraphs (f)(2) and (g) of this section until the borrower is given a reasonable opportunity to complete the
application. If the borrower completes the application within this period, the application shall be considered complete
as of the date it first became facially complete, for the purposes of paragraphs (d), (e), (f)(2), (g), and (h) of this section,
and as of the date the application was actually complete for the purposes of this paragraph (c). A servicer that complies
with this paragraph will be deemed to have fulfilled its obligation to provide an accurate notice under paragraph
(b)(2)(i)(B) of this section.” 12 C.F.R. § 1024.41(c)(2)(iv).

                                                                                                       Harris v. Cenlar, FSB
                                                                                                        Complaint: Page 10
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 11 of 28




          63.   Through NOE #3, Harris stated that Cenlar committed errors regarding the Loan

by sending the Refusal Notice despite Cenlar having been in possession of a facially complete or

complete application prior to the scheduling of the foreclosure sale, contrary to the allegations in

the Refusal Notice. See, id.

          64.   In order to avoid the sale of the Home, Harris had no other option but to file for

bankruptcy relief under Chapter 13 of the United States Bankruptcy Code on or about November

4, 2019 (the “Chapter 13 Bankruptcy”).

          65.   Cenlar sent correspondence to Harris in response to NOE #3 dated December 5,

2019, stating that its position related to the errors alleged through NOE #2 and NOE #3 remained

unchanged (“Response #2”). See, a copy of Response #2, attached as Exhibit 20.

                      IMPACT UPON AND DAMAGE TO PLAINTIFF

          66.   Throughout this entire ordeal, Harris has simply wanted her loan servicer to conduct

a review of her eligibility for all loss mitigation options available to them in an effort to save her

Home via the best option available to them, to protect her from the risk of foreclosure, to

responsibly resume her mortgage payments, and to begin the lengthy process of rehabilitating her

credit.

          67.   Cenlar’s actions have caused Plaintiff to: (1) Spend significant time and resources

gathering duplicative documents and filling out duplicative forms in completing her loss mitigation

application; (2) spend money on paper, postage and legal fees to compile and send such

submissions to Cenlar; (3) incur legal fees and expenses to draft and mail notices of error via

Certified U.S. Mail to seek Cenlar’s compliance with her obligations under Regulation X to ensure

that Harris’s loss mitigation applications be properly reviewed for eligibility for all loss mitigation

options available to her.



                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 11
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 12 of 28




       68.     Through no fault of Plaintiff, Cenlar failed to properly evaluate Plaintiff’s

Application, made false statements in connection with its communications to Plaintiff, and failed

to correct errors when given the opportunity to do so, thereby denying Harris the opportunity to

have her Loan properly and timely considered for alternatives to foreclosure.

       69.     Because of Cenlar’s actions, Harris had no other option to save her home but to file

the Chapter 13 Bankruptcy and incurring legal fees, costs, and fees for the same, the filing of which

will be a permanent public record and will impair Harris’s ability to be approved for credit and or

to obtain favorable credit terms in the future.

       70.     Due to the necessity of filing the Chapter 13 Bankruptcy as a result of Cenlar’s

actions, Harris’s monthly payment to Cenlar for the Loan has effectively increased from

approximately $1,100.00 per month to approximately $2,250.00 per month, leaving her with

minimal funds for living expenses due to her limited income as described, supra.

       71.     If not for having to seek legal counsel to attempt to save her Home as a result of

Cenlar’s actions, Harris would stay confined to her Home due to her severe respiratory issues as

even high pollen counts or contraction of a common cold can place Harris into severe respiratory

distress, but, due to Cenlar’s actions, Harris is caused to put her life and well-being at risk to have

contact with counsel and its staff who come into contact with many clients.

       72.     Cenlar’s actions, and the resulting decline Harris’s expendable income and fear of

losing her Home, have further caused Harris to suffer from extreme anxiety resulting in countless

anxiety and panic attacks since Cenlar’s improper handling of the loss mitigation process for the

Loan which has necessitated increasing the dosage of Harris’s two previously prescribed anxiety

medications and the prescription of three additional medications to treat said anxiety.

       73.     Cenlar’s actions have precluded Harris from her erstwhile efforts to put her



                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 12
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 13 of 28




financial difficulties behind them, start fresh, and begin to rehabilitate her credit standing.

       74.       Cenlar’s conduct has had a severe impact on Harris, emotionally, physically, and

financially.

       75.       Cenlar’s servicing errors and indifference to the same have had a major impact on

Harris as she has been consumed by worry and frustration over the status of the Loan.

                                     COUNT ONE:
                           VIOLATION OF 12 C.F.R. § 1024.41(b)(1)

               (Failure to exercise reasonable diligence to complete Application #1)

       76.       Harris restates and incorporates all the statements and allegations contained in

paragraphs 1 through 75 in their entirety, as if fully rewritten herein.

       77.       12 C.F.R. § 1024.41(a) explicitly provides that “[a] borrower may enforce the

provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. §2605(f))”.

       78.       12 C.F.R. § 1024.41(b)(1) provides that “[a] servicer shall exercise reasonable

diligence in obtaining documents and information to complete a loss mitigation application.”

       79.       Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. §

1024.41(b)(2)(i)(B) provides that “[e]ven if a servicer has informed a borrower that an application

is complete (or notified the borrower of specific information necessary to complete an incomplete

application), if the servicer determines, in the course of evaluating the loss mitigation application

submitted by the borrower, that additional information or a corrected version of a previously

submitted document is required, the servicer must promptly request the additional information or

corrected document from the borrower pursuant to the reasonable diligence obligation in

§ 1024.41(b)(1).” Supplement I to Part 1024.

       80.       Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.41(b)(3)

provides that if no foreclosure sale is scheduled as of the date a loss mitigation application is

                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 13
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 14 of 28




received, the application is considered to have been received more than ninety (90) days before

any foreclosure sale. Supplement I to Part 1024.

       81.     Harris submitted Application #1 on June 5, 2019 which included a complete copy

of Harris’s divorce decree and related relevant documents evidencing that Harris received

ownership of the Home from her ex-husband through the decree and that Harris’s ex-husband

would not be a part of the modification application process. See, Exhibit 3.

       82.     Through the loss mitigation process involving Application #1, Cenlar would

routinely request information that was already in Cenlar’s possession requiring Harris and her

counsel to expend time and resources to submit duplicative and unnecessary documents to Cenlar.

       83.     Despite the divorce related materials submitted with Application #1, Cenlar

claimed that Harris’s ex-husband would have to be a party to Application #1 which required Harris

to send correspondence again indicating that Harris was divorced and that her ex-husband executed

a quit-claim deed transferring ownership of the Home to Harris. See, Exhibits 3 and 4.

       84.     On June 28, 2019, Cenlar incorrectly claimed that Harris did not execute the

hardship affidavit when Harris not only executed the same, but had her signature notarized, which

required Harris and her counsel to expend time and resources to resend the executed hardship

affidavit. See, Exhibits 3 and 5.

       85.     Weeks later, in the middle of July 2019, Cenlar again informed a paralegal of

Harris’s counsel that Application #1 was incomplete as Harris’s ex-husband was not a party to

Application #1, again requiring Harris to send correspondence again indicating that Harris was

awarded the Home in the divorce decree, and that Harris’s ex-husband transferred ownership of

the Home to Harris through a recorded quit-claim deed. See, Exhibit 6.




                                                                               Harris v. Cenlar, FSB
                                                                                Complaint: Page 14
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 15 of 28




        86.     Even upon Harris’s submission of all information requested by and through

Cenlar’s August 16, 2019 correspondence on or about September 11, 2019, Cenlar sent the Closing

Notice on September 17, 2019 stating that Harris failed to send the requested information. See,

Exhibits 7, 8, and 9.

        87.     As described supra, Cenlar failed time and time again to exercise reasonable

diligence in collecting documents and information necessary to complete the Plaintiff’s loss

mitigation application, in violation of 12 C.F.R. §1024.35(b)(1).

        88.     Cenlar’s actions are part of a pattern and practice of behavior in conscious disregard

for Harris’s rights.

        89.     Cenlar’s conduct as pled, supra, is outrageous, wanton, willful, and shows a

conscious disregard for Harris’s rights.

        90.     As a result of Cenlar’s actions, Cenlar is liable to Harris for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

        91.     Additionally, Harris requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                   COUNT TWO:
                         VIOLATION OF 12 C.F.R. § 1024.41(b)(2)(i)

   (Failure to promptly review Application #2 to determine whether complete and notify
    Harris within five (5) business days whether any further information is required to
                                  complete Application #2)

        92.     Harris restates and incorporates all the statements and allegations contained in

paragraphs 1 through 75 in their entirety, as if fully rewritten hereon.

        93.     12 C.F.R. § 1024.41(a) explicitly provides that “[a] borrower may enforce the

provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. §2605(f))”.




                                                                                  Harris v. Cenlar, FSB
                                                                                   Complaint: Page 15
        Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 16 of 28




         94.      12 C.F.R. § 1024.41(b)(2)(i) provides that if a servicer receives a loss mitigation

application at least forty-five (45) days before a foreclosure sale, they must:

                  (A) Promptly upon receipt of a loss mitigation application, review
                      the loss mitigation application to determine if the loss mitigation
                      application is complete; and
                  (B) Notify the borrower in writing within 5 days (excluding legal
                      public holidays, Saturdays, and Sundays) after receiving the loss
                      mitigation application that the servicer acknowledges receipt of
                      the loss mitigation application and that the servicer has
                      determined that the loss mitigation application is either complete
                      or incomplete. If a loss mitigation application is incomplete, the
                      notice shall state the additional documents and information the
                      borrower must submit to make the loss mitigation application
                      complete and the applicable date pursuant to paragraph (2)(ii) of
                      this section. The notice to the borrower shall include a statement
                      that the borrower should consider contacting servicers of any
                      other mortgage loans secured by the same property to discuss
                      available loss mitigation options.

         95.      Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. §

1024.41(b)(2)(i) provides that “[f]or purposes of § 1024.41(b)(2)(i), if no foreclosure sale has been

scheduled as of the date a servicer receives a loss mitigation application, the servicer must treat

the application as having been received 45 days or more before any foreclosure sale.” Supplement

I to Part 1024.

         96.      Harris submitted Application #2 to Cenlar on September 27, 2019 via facsimile

transmission to (609) 718-2655. See, Exhibit 11.

         97.      As of September 27, 2019, there was no foreclosure sale of the Home scheduled so

Cenlar was required to treat the Application as received at least forty-five (45) days prior to any

sale.

         98.      Pursuant to 12 C.F.R. § 1024.41(b)(2)(i), Cenlar to promptly review Application

#2 to determine whether Application #2 was complete and sent written notice to Harris within five




                                                                                     Harris v. Cenlar, FSB
                                                                                      Complaint: Page 16
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 17 of 28




(5) business days of September 27, 2019 whether any further information was required to complete

Application #2.

          99.    Cenlar sent correspondence dated September 29, 2019 acknowledging receipt of

Application #2 stating that “[w]ithin 5 business days, we will review the documentation you

provided and notify you by mail if further information is needed.” See, Exhibit 12.

          100.   Rather than sending the notice referenced by the September 29, 2019

correspondence and otherwise required by 12 C.F.R. § 1024.41(b)(2)(i), Cenlar subsequently

instead posted the Home for sale to occur in fewer than forty-five (45) days and sent the Refusal

Notice.

          101.   Cenlar’s actions in failing to comply with 12 C.F.R. § 1024.41(b)(2)(i) for

Application #2 which was received when there was no foreclosure sale of the Home scheduled and

instead quickly scheduling a sale in a clear attempt to circumvent its obligations under Regulation

X constitute a violation of 12 C.F.R. § 1024.41(b)(2)(i).

          102.   Cenlar’s actions are part of a pattern and practice of behavior in conscious disregard

for Harris’s rights.

          103.   Cenlar’s conduct as pled, supra, is outrageous, wanton, willful, and shows a

conscious disregard for Harris’s rights.

          104.   As a result of Cenlar’s actions, Cenlar is liable to Harris for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

          105.   Additionally, Harris requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).




                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 17
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 18 of 28




                                   COUNT THREE:
                           VIOLATION OF 12 C.F.R. § 1024.41(f)(2)

  (Violation of the prohibition on foreclosure referral after submission of Application #2)

       106.    Harris restates and incorporates all the statements and allegations contained in

paragraphs 1 through 75 in their entirety, as if fully rewritten herein.

       107.    12 C.F.R. § 1024.41(a) explicitly provides that “[a] borrower may enforce the

provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. §2605(f))”.

       108.    12 C.F.R. § 1024.41(f)(2) provides:

               If a borrower submits a complete loss mitigation application during
               the pre-foreclosure review period set forth in paragraph (f)(1) of this
               section or before a servicer has made the first notice or filing
               required by applicable law for any judicial or non-judicial
               foreclosure process, a servicer shall not make the first notice or
               filing required by applicable law for any judicial or non-judicial
               foreclosure process unless:
                   (i) The servicer has sent the borrower a notice pursuant to
                         paragraph (c)(1)(ii) of this section that the borrower is not
                         eligible for any loss mitigation option and the appeal process
                         in paragraph (h) of this section is not applicable, the
                         borrower has not requested an appeal within the applicable
                         time period for requesting an appeal, or the borrower's
                         appeal has been denied;
                   (ii) The borrower rejects all loss mitigation options offered by
                         the servicer; or
                   (iii) The borrower fails to perform under an agreement on a loss
                         mitigation option.

       109.    Harris submitted Application #2 to Cenlar on September 27, 2019 via facsimile

transmission to (609) 718-2655. See, Exhibit 11.

       110.    Cenlar sent correspondence dated September 29, 2019 acknowledging receipt of

Application #2 stating that “[w]ithin 5 business days, we will review the documentation you

provided and notify you by mail if further information is needed.” See, Exhibit 12.




                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 18
       Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 19 of 28




         111.     Harris did not receive any correspondence from Cenlar sent within five (5) business

days of September 29, 2019 requesting further information regarding Application #2. See, supra.

         112.     As of September 29, 2019, there was no foreclosure sale of the Home scheduled to

occur.

         113.     Application #2 was facially complete and therefore complete for the purposes of 12

C.F.R. § 1024.41(f)(2) pursuant to 12 C.F.R. § 1024.41(c)(2)(iv) as of September 27, 2019, prior

to the posting of the Home for sale.

         114.     On October 3, 2019, with the facially complete Application #2 pending, Cenlar

posted the Home for sale.

         115.     Cenlar’s actions, in posting the Home for sale on October 3, 2019 while Application

#2 was pending, were in violation of 12 C.F.R. § 1024.41(f)(2). 4

         116.     Cenlar’s actions are part of a pattern and practice of behavior in conscious disregard

for Harris’s rights.

         117.     Cenlar’s conduct as pled, supra, is outrageous, wanton, willful, and shows a

conscious disregard for Harris’s rights.

         118.     As a result of Cenlar’s actions, Cenlar is liable to Harris for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).




4
  In Texas, prior to selling a home at sale via a non-judicial foreclosure process, servicers are required to: (1) Send a
“Notice of Default and Intent to Accelerate” to the borrower affording an opportunity to cure; and (2) after the cure
period runs, send a “Notice of Acceleration and Posting for Foreclosure" with an enclosed notice of foreclosure sale
at least twenty-one (21) days prior to the sale and file the notice of foreclosure sale with the county clerk and post the
same at the courthouse. Accordingly, the “foreclosure referral” referenced in 12 C.F.R. § 1024.41(f)(2) is the filing of
the notice of foreclosure sale with the county clerk which occurred on or after October 3, 2019. See, Exhibit 15; see
also, Supplement I to Part 1024, Comment 1.ii of the Official Interpretations of the CFPB to 12 C.F.R. § 1024.41(f)
(“Where foreclosure procedure does not require an action or court proceeding, such as under a power of sale, a
document is considered the first notice or filing if it is the earliest document required to be recorded or published to
initiate the foreclosure process.”

                                                                                                  Harris v. Cenlar, FSB
                                                                                                   Complaint: Page 19
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 20 of 28




        119.       Additionally, Harris requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).

                                 COUNT FOUR:
     VIOLATION OF 12 C.F.R. § 1024.35(e) AND 12 U.S.C. §§ 2605(k)(1)(C) AND (E)

(Failure to reasonably investigate and properly respond to NOE #1, NOE #2, and NOE #3)

        120.       Harris restates and incorporates all of the statements and allegations contained in

paragraphs 1 through 75 in their entirety, as if fully rewritten herein.

        121.       12 C.F.R. § 1024.35(a) provides that “[a] servicer shall comply with the

requirements of this section for any written notice from the borrower that asserts an error and that

includes the name of the borrower, information that enables the servicer to identify the borrower’s

mortgage loan account, and the error the borrower believes has occurred.”

        122.       Comment 1 of the CFPB’s Official Interpretations of 12 C.F.R. § 1024.35(a)

provides that “[a] notice of error is submitted by a borrower if the notice of error is submitted by

an agent of the borrower.

        123.       Pursuant to 12 C.F.R. § 1024.35(b)(11), the term “error” refers to any error, not

otherwise specified in 12 C.F.R. §§ 1024.35(b)(1) to 1024.35(b)(10), committed in regards to the

borrower’s mortgage loan.

        124.       12 C.F.R. § 1024.35(e)(1)(i) provides that a servicer must respond to a notice of

error by either:

                   (A) Correcting the error or errors identified by the borrower and
                       providing the borrower with a written notification of the
                       correction, the effective date of the correction, and contact
                       information, including a telephone number, for further
                       assistance; or

                   (B) Conducting a reasonable investigation and providing the
                       borrower with a written notification that includes a statement
                       that the servicer has determined that no error occurred, a

                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 20
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 21 of 28




                     statement of the reason or reasons for this determination, a
                     statement of the borrower’s right to request documents relied
                     upon by the servicer in reaching its determination, information
                     regarding how the borrower can request such documents, and
                     contact information, including a telephone number, for further
                     assistance.

       125.    12 U.S.C. § 2605(k)(1)(C) provides that “[a] servicer of a federally related

mortgage shall not...fail to take timely action to respond to a borrower’s requests to correct errors

relating to allocation of payments, final balances for purposes of paying off the loan, or avoiding

foreclosure, or other standard servicer’s duties.”

       126.    12 U.S.C. § 2605(k)(1)(E) provides that a servicer of a federally related mortgage

shall not “fail to comply with any other obligation found by the Bureau of Consumer Financial

Protection, by regulation, to be appropriate to carry out the consumer protection purposes of this

chapter.”

       127.    NOE #1, NOE #2, and NOE #3 (collectively, the “NOEs”) each meet the

requirements of a notice of error as defined by 12 C.F.R. § 1024.35(a). See, Exhibits 10, 16, and

19.

       128.    Plaintiff sent each of the NOEs to Cenlar at the Designated Address. See, id.

       129.     Through NOE #1, Harris stated that Cenlar committed errors regarding the Loan

by:

               a. Improperly claiming through the Closing Notice that Harris’s Application was

                   incomplete and that Harris failed to comply with Cenlar’s requests in this

                   August 16, 2019 correspondence prior to the deadline established therein; and,

               b. In continuing to send correspondence directly to Harris despite repeated

                   requests to send all communications through Harris’s counsel.

See, Exhibit 10.

                                                                                 Harris v. Cenlar, FSB
                                                                                  Complaint: Page 21
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 22 of 28




       130.    Through NOE #2, Harris stated that Cenlar committed errors regarding the Loan

by scheduling and posting Home for sale on November 5, 2019 despite Cenlar’s receipt of a

facially complete or complete loss mitigation application on September 29, 2019. See, Exhibit 16.

       131.    Through NOE #3, Harris stated that Cenlar committed errors regarding the Loan

by sending the Refusal Notice despite Cenlar having been in possession of a facially complete or

complete application prior to the scheduling of the foreclosure sale, contrary to the allegations in

the Refusal Notice. See, Exhibit 19.

       132.    Pursuant to 12 C.F.R. § 1024.35(e)(3)(i)(C), Cenlar was required to respond to each

of the NOEs within thirty (30) business days of its receipt of the same.

       133.    Cenlar sent Response #1 on or about October 30, 2019 in response to NOE #1 and

NOE #2. See, Exhibit 18.

       134.    Response #1 failed to satisfy the requirements of either 12 C.F.R. §§

1024.35(e)(1)(A) or 1024.35(e)(1)(B). See, id.

       135.    Cenlar, through Response #1, did not acknowledge that any of the errors alleged

through the NOEs occurred and state the date of the correction of any such errors. See, id.

       136.    Through Response #1, Cenlar claimed that none of the errors alleged through the

NOEs occurred. See, id.

       137.    Cenlar failed to perform a reasonable investigation into the error related to the

sending of the Closing Notice as contrary to the allegations in Response #1 that Harris failed to

provide the requested information as to her student loans, Harris had provided such information in

the correspondence dated September 11, 2019, stating:

               Ms. Harris is a Disabled Veteran. She has a 90% disability rating
               from the U.S. Department of Veteran’s Affairs. Once she obtains
               that 100% disability rating, her student loans will be discharged. The
               loans are currently in deferment while the disability rating increase

                                                                                 Harris v. Cenlar, FSB
                                                                                  Complaint: Page 22
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 23 of 28




               is being processed through the VA. Therefore, she makes no student
               loan payments due to the deferment and will not make any student
               loan payments once they are discharged when she receives her 100%
               disability rating.

See, Exhibits 8 and 18.

       138.    Cenlar failed to perform a reasonable investigation into the error related to its

failure to send communications to Harris through Harris’s counsel as alleged through NOE #1 as

there is no reference whatsoever to such error in Response #1. See, Exhibit 18.

       139.    Cenlar failed to perform a reasonable investigation into the error related to the

“dual-tracking” of the Loan as evidenced by Cenlar’s response that misinterprets and misapplies

12 C.F.R. 1024.41. See, id.

       140.    Contrary to Cenlar’s reasoning in Response #1, since Application #2 was submitted

prior to a sale being scheduled and, since Cenlar did not request any missing documents or

information through the notice required by 12 C.F.R. § 1024.41(b)(2)(i)(B), Application #2 was

deemed to be facially complete and therefore complete for the purposes of 12 C.F.R. § 1024.41(f)

as September 29, 2019, the date Cenlar received Application #2, until Harris had a reasonable

opportunity to complete the application and Cenlar engaged in “dual-tracking” by posting the

Home to for sale.

       141.    Cenlar sent Response #2 on or about December 6, 2019 in response to NOE #3.

See, Exhibit 20.

       142.    Response #2 failed to satisfy the requirements of either 12 C.F.R. §§

1024.35(e)(1)(A) or 1024.35(e)(1)(B). See, id.

       143.    Cenlar, through Response #2, did not acknowledge that any of the errors alleged

through the NOEs occurred and state the date of the correction of any such errors. See, id.




                                                                                  Harris v. Cenlar, FSB
                                                                                   Complaint: Page 23
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 24 of 28




       144.    Through Response #2, Cenlar claimed that none of the errors alleged through the

NOEs occurred. See, id.

       145.    It is clear that Cenlar failed to perform a reasonable investigation into the errors

alleged through NOE #3 as Cenlar’s position remained unchanged from Response #1.

       146.    Cenlar failed to comply with 12 U.S.C. § 2605(k)(1)(E) in neglecting its obligations

pursuant to 12 C.F.R. § 1024.35(e) as to each of the NOEs as described, supra.

       147.    Cenlar’s actions in failing to correct or otherwise perform a reasonable

investigation into the errors alleged through each of the NOEs, and to provide a proper written

response to the same, constitute one (1) violation of 12 C.F.R. § 1024.35(e) and 12 U.S.C. §§

2605(k)(1)(C) and (E) for each of the three (3) NOEs which Cenlar failed to appropriately address.

       148.    Cenlar’s actions are part of a pattern and practice of behavior in violation of

Harris’s rights and the rights of other similarly situated borrowers and in violation of Cenlar’s

obligations under Regulation X.

       149.    Cenlar’s pattern and practice of behavior in violation of Regulation X is evidenced

by its consistent refusal to appropriately respond to and correct the errors Harris brought to its

attention through the NOEs, and Harris’s other written and verbal communications notifying

Cenlar of such errors and seeking correction of the same as further described, supra.

       150.    As a result of Cenlar’s actions, Cenlar is liable to Harris for statutory damages and

actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

       151.    Additionally, Harris requests reasonable attorneys’ fees and costs incurred in

connection with this action. 12 U.S.C. § 2605(f)(3).




                                                                                 Harris v. Cenlar, FSB
                                                                                  Complaint: Page 24
      Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 25 of 28




                                 COUNT FIVE:
                  VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, et seq.

       152.    Harris restates and incorporates all the statements and allegations contained in

paragraphs 1 through 75 in their entirety, as if fully rewritten herein.

       153.    Harris is a “consumer” as she is a natural person residing in McLennan County, TX

and is obligated or allegedly obligated to pay on the Loan sought to be collected by Cenlar. 15

U.S.C. § 1692a(3).

       154.    The Loan is a “debt” as Harris obtained the Loan and became obligated thereunder

for personal, household, or family use. 15 U.S.C. § 1692a(5)

       155.    Cenlar is a “debt collector” as defined by the FDCPA as Cenlar began servicing the

Loan at a time when the Loan was in default. 15 U.S.C. § 1692a(6)

       156.    Cenlar engaged in the actions described, supra, in an attempt to collect a debt

represented by the Loan.

       157.    As outlined, supra, Cenlar violated 15 U.S.C. § 1692c by communicating with

Harris in an attempt to collect a debt despite knowing that Harris was represented by counsel and

despite Harris’s counsel’s repeated requests to cease direct communication with Harris.

       158.    As outlined, supra, Cenlar violated 15 U.S.C. § 1692e by using false or misleading

representations to attempt to collect a debt during the loss mitigation process by repeatedly and

continuously misrepresenting the status of Application #1 and Application #2 and falsely claiming

documents were needed when already having been provided.

       159.    As outlined, supra, Cenlar violated 15 U.S.C. § 1692f by using unfair or

unconscionable means to attempt to collect a debt by posting the Home for foreclosure sale while

Application #2 remained pending and by refusing to review Application #1 for Harris’s eligibility




                                                                              Harris v. Cenlar, FSB
                                                                               Complaint: Page 25
     Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 26 of 28




for any and all loss mitigation options available despite Harris’s submission of all requested

information to complete Application #1.

       160.     Due to Cenlar’s conduct, Harris suffered actual damages, further described, supra,

including legal fees and expenses to retain counsel to prepare and send the NOEs as well as legal

fees and expenses to prepare and file this Complaint to remedy Cenlar’s wrongful conduct.

       161.     Cenlar’s actions directly and proximately caused Harris to suffer from extreme

emotional distress driven by the reasonable and legitimate fear that her Home would be sold at

foreclosure sale despite her reasonable compliance with all of Cenlar’s requests through the loss

mitigation process which has resulted in frustration, loss of sleep, anxiety, depression,

embarrassment, and other significant emotional distress.

       162.     Cenlar, as a result of these actions, is liable to Harris for actual damages as further

described, supra, statutory damages, and reasonable attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Acquanlan DeonShay Harris respectfully requests that this Court

grant judgment in her favor against Defendant Cenlar, FSB as follows:

                A)     A finding that Cenlar violated 12 C.F.R. § 1024.41(b)(1) as alleged in Count

       One;

                B)     A finding that Cenlar violated 12 C.F.R. § 1024.41(b)(2)(1) as alleged in

       Count Two;

                C)     A finding that Cenlar violated 12 C.F.R. § 1024.41(f)(2) as alleged in Count

       Three;

                D)     A finding that Cenlar violated 12 C.F.R. § 1024.35(e) and 12 U.S.C. §§

       2605(k)(1)(C) and (E) as alleged in Count Four;



                                                                                   Harris v. Cenlar, FSB
                                                                                    Complaint: Page 26
Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 27 of 28
Case 6:20-cv-00271-ADA-JCM Document 1 Filed 04/06/20 Page 28 of 28
